internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom corp plr-115179-99 date date distributing controlled sub controlled sub distributing savings_plan distributing savings_plan agreement individual a individual b individual c business a business b a b plr-115179-99 c this letter responds to your date request for rulings on certain federal_income_tax consequences of the proposed transactions described below the rulings given in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded distributing is the common parent of a consolidated_group and has outstanding class a stock and class b stock together the distributing stock and one series of preference stock individual a individual b individual c and distributing savings_plan each owns five percent or more of the vote or value of the distributing stock distributing engages in business a and business b directly and through wholly owned subsidiaries distributing wholly owns sub we have received financial information indicating that business a which will be conducted by distributing and business b which will be conducted by controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transactions business a and business b each suffers significant competitive disadvantages by being affiliated with the other distributing therefore proposes to separate the two businesses in the following series of transactions i distributing will contribute to newly formed wholly owned controlled sub certain intellectual_property used principally in business b controlled sub will grant to sub a nonexclusive royalty-free license to use this intellectual_property in exchange for a non-exclusive royalty-free license to use certain business a intellectual_property owned by sub the two licenses will be approximately equal in value ii distributing will contribute its business b assets including the stock of plr-115179-99 controlled sub and other entities engaged in business b to newly formed controlled in exchange for all of the controlled stock the assumption by controlled of related liabilities and the cash payment described below in step iv the contribution iii it is expected that controlled will effect a recapitalization the recapitalization before the ipo described below in step iv to increase or decrease the number of shares of controlled stock outstanding iv controlled will issue up to a percent of its stock determined post-issuance in an initial_public_offering the ipo controlled will distribute b dollars of the ipo proceeds to distributing the cash payment distributing will segregate the cash payment and within one year after the distribution described below in step vi use it to pay creditors or distribute it to distributing shareholders v controlled will borrow from third parties an amount determined to be appropriate by distributing and controlled after consulting with their financial advisors with the proceeds of this borrowing being used i as working_capital ii to repay debts of controlled that have arisen in the ordinary course of business and iii to repay intercompany debts that subsidiaries of controlled owe to distributing and its subsidiaries that have arisen in the ordinary course of the borrowing corporation’s and the lending corporation’s business vi distributing will distribute the controlled stock pro_rata to the holders of distributing stock other than distributing savings_plan and distributing savings_plan the shareholders and the distribution cash will be paid to each registered holder of distributing stock entitled to receive less than one share of controlled stock in the distribution in lieu of issuing fractional shares of controlled stock vii distributing will distribute to each of distributing savings_plan and distributing savings_plan the plans an amount of cash with respect to each share of distributing stock held by a plan that approximately equals the fair_market_value of the controlled stock distributed to each shareholder in the distribution on each share of distributing stock held by the shareholder representations distributing makes the following representations concerning the proposed transactions a no part of the consideration to be distributed by distributing will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a distributing shareholder b the five years of financial information submitted on behalf of distributing’s plr-115179-99 business a and business b represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted c following the transactions distributing and controlled each will continue the active_conduct of its business independently and with its separate employees except for i certain transitional services and ii employee arrangements resulting from the agreement d the distribution is being carried out to allow business a and business b each to pursue business opportunities that are unavailable while the two businesses remain affiliated the distribution is motivated in whole or substantial part by this and other corporate business purposes e apart from possible charitable gifts of controlled stock by individual a individual b and individual c of less than c percent of the controlled stock each receives in the distribution there is no plan or intention by the distributing savings_plan individual a individual b or individual c and the management of distributing to the best of its knowledge is not aware of any plan or intention by any remaining shareholder to sell exchange transfer by gift or otherwise dispose_of any stock of distributing or controlled after the transactions f there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 c b big_number and purchases of distributing stock made pursuant to distributing’s existing buyback program g there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business h no intercorporate debt will exist between distributing and controlled at the time of or after the distribution other than trade payables having arm’s length terms that are i incurred by controlled in receiving transitional services from distributing ii incurred by distributing in purchasing products manufactured by controlled or iii otherwise incurred in the ordinary course of distributing’s or controlled’s business i to the extent required_by_law the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 of the internal_revenue_code applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by p l title 104_stat_1388 if applicable to reflect an early disposition of the property plr-115179-99 j the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the liabilities assumed within the meaning of sec_357 by controlled k the liabilities assumed within the meaning of sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred l immediately before the distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d any excess_loss_account distributing may have in controlled stock will be included in income immediately before the distribution as required by the applicable regulations see sec_1_1502-19 m payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length n no two parties to the transactions are investment companies as defined in sec_368 and iv o the payment of cash in lieu of fractional shares will be undertaken solely for the purpose of avoiding the expense and inconvenience of issuing and transferring fractional shares and does not represent separately bargained for consideration the method used for handling fractional share interests is designed to limit the amount of cash received by any one shareholder to less than the value of one full controlled share p for purposes of sec_355 immediately after the distribution no person as determined after the application of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions with respect to distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution q for purposes of sec_355 immediately after the distribution no person as determined after the application of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to plr-115179-99 vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution r the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_357 sec_361 and sec_361 and no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any distributing shareholder on receipt of controlled stock in the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder after the distribution including any fractional interests to which the shareholder would be entitled will equal the aggregate basis of plr-115179-99 the distributing stock held by the shareholder immediately before the distribution allocated between the distributing stock and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder will include the period during which the distributing shareholder has held the distributing shares on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 and b earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 if a distributing shareholder receives cash as the result of an independent distribution agent’s sale of a fractional share of controlled stock gain_or_loss will be recognized by the shareholder measured by the difference between the basis of the fractional share interest as determined in ruling above and the amount of cash received if the fractional share interest is a capital_asset in the hands of the shareholder the gain_or_loss will be a capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 caveats we express no opinion on the tax treatment of the transactions under other sections of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular we express no opinion about i the exchange of licenses described above in step i ii the recapitalization described above in step iii iii the distribution of cash in lieu of controlled stock described above in step vii iv the qualified status of the plans under sec_401 or the effects of the transactions described herein on such status and v any issue arising under sec_404 procedural statements this ruling has no effect on any earlier document and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transactions covered by this letter are completed under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and to the second authorized representative plr-115179-99 sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
